Citation Nr: 0911680	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a gastrointestinal and 
digestive disability, to include gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1980 to 
December 2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which, in pertinent part, denied entitlement to service 
connection for GERD.  Currently, the RO in Seattle, 
Washington, maintains jurisdiction of the Veteran's claim.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in February 2009.  A 
transcript of the hearing is of record.  At the time of the 
Board hearing, the Veteran purported to submit additional 
evidence that had not been considered by the RO, but which 
consisted solely of the Veteran's assertions.  In any event, 
a remand pursuant to 38 C.F.R. § 20.1304 (2008) is not 
necessary, as the Veteran specifically waived RO jurisdiction 
of the newly submitted evidence.

The issue has been re-characterized to comport with the 
evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a gastrointestinal 
and digestive disability, to include GERD.  At his February 
2009 hearing the Veteran testified that he had 
gastrointestinal problems, including belching, heartburn, and 
an occasional loss of appetite, during service.  The Veteran 
also has claimed that he was often treated with Mylanta and 
Maalox during service, and that often the medical personnel 
who gave him these treatments would not document them because 
they considered them minor problems.  Finally, the Veteran 
claims that in December of 2006 he was prescribed Rabeprazole 
for his gastrointestinal problems by Dr. W.M.  
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran indicated in his December 2006 Form 9 substantive 
appeal to the Board that he was prescribed Rabeprazole for 
his gastrointestinal problems by Dr. W.M.  In a later 
statement the Veteran indicated that he was prescribed 
Rabeprazole for heartburn on December 21, 2006.  There is no 
indication that the RO has attempted to obtain these medical 
treatment records, which are relevant to the Veterans' 
current service connection claim.  To ensure that VA has met 
its duty to assist the appellant in developing the evidence 
in support of his claim pursuant to 38 U.S.C.A. § 5103A, and 
to ensure full compliance with due process requirements, this 
case must be remanded so that the RO can comply with its 
mandated duty to assist by attempting to obtain these medical 
treatment records.  

This case must be remanded for a second reason.  Subsequent 
to his September 2005 VA examination that found that he had 
no pathology to render a diagnosis related to his claimed 
GERD disability, the Veteran testified that he is receiving 
medical care and prescription medication for gastrointestinal 
problems.  Service treatment records (STRs) indicate that in 
June 1988 the Veteran was noted to have indigestion and 
constipation.  The Veteran also testified to having received 
Mylanta and Maalox to treat gastrointestinal problems, 
including belching, heartburn, and an occasional loss of 
appetite, during service, and that he has suffered 
gastrointestinal problems from service to the present time.  
The Board finds this testimony to be credible.  The Veteran 
is competent to report symptoms, including commonplace 
gastrointestinal problems, and a continuity of such symptoms 
since service.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002) (finding a 
Veteran competent to testify to symptomatology capable of lay 
observation).  

Thus, the record indicates that the Veteran may have a 
current gastrointestinal disability, treatment for 
gastrointestinal problems in service, and competent and 
credible evidence of a continuity of symptomatology from the 
time of service to the present.  However, there is 
insufficient medical evidence for the Board to decide the 
Veteran's claim and a VA medical examination must be provided 
to determine the nature and etiology of the Veteran's claimed 
gastrointestinal disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (c) (2008).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Use all necessary means to obtain the 
Veteran's medical records from Dr. W.M., 
which he indicated show that he has been 
prescribed Rabeprazole for heartburn 
following service.  Document any negative 
responses.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current gastrointestinal or digestive 
disability diagnosed.  The examiner should 
conduct a thorough examination and 
diagnose any and all gastrointestinal and 
digestive disabilities, including GERD.  
As to each disability identified the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
that any diagnosed disability is related 
to service.  A complete rationale must be 
provided for all opinions. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note the Veteran's in service treatment 
for gastrointestinal problems and his 
credible testimony that he suffered from 
belching, heartburn, and an occasional 
loss of appetite during service, and their 
significance discussed in any opinion 
offered.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


